DETAILED ACTION
The instant application having Application No. 16/688,487 filed on 19 November 2019 where claims 1-20 are presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. The instant application is a continuation of provisional application 62/907,602 filed on 28 September 2019.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-20 are directed to the abstract idea of a mental process, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
As per claim 1, and similarly for claims 10 and 16, the claim recites, in part, a method for analyzing command (e.g. jobs, tasks, instructions, etc.) dependencies using a graph, comprising steps of: fetching a first command for execution…; determining dependency information for the first command, wherein the dependency information indicates a number of parent commands that the first command depends on; inserting the first command into an execution graph, based, at least in part, on the determined dependency information for the first command, wherein the execution graph defines an order of execution for a plurality of commands, wherein the plurality of commands include the first command, and wherein the number of parent commands that the first command depends on are configured to be executed on the GPU before the first command is executed; determining a wait count for the first command based on the execution graph, wherein the wait count for the first command is the number of parent commands the first command depends on; determining whether each of the number of parent commands has completed 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element of “a graphics processing unit (GPU)” that the commands are configured to be executed on. The GPU is recited at a high-level of generality as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions amount to no more than implementing the abstract idea with a computerized system. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional element of “a graphics processing unit (GPU)” that the commands are configured to be executed on. The GPU is recited at a high level of generality 
As per claim 2, the claim recites the additional limitations wherein inserting the first command into the execution graph cache comprises: storing the wait count for the first command into the execution graph cache; and storing child dependency data for the first command into the execution graph cache, wherein the child dependency data identifies each child command that is stored in the execution graph cache and that depends on the first command, features which only further describe the abstract idea itself. Therefore, claim 2 does not include features that amount to significantly more than that idea.
As per claim 3, the claim recites the additional limitations of determining whether there is storage space in the execution graph cache, wherein the first command is inserted into the execution graph cache in response to determining that there is storage space in the cache for storing the first command, along with the wait count and the child dependency data for the first command, features which only further describe the abstract idea itself. Therefore, claim 3 does not include features that amount to significantly more than that idea.

As per claim 5, the claim recites the additional limitation wherein the predetermined data structure is an adjacency matrix, features which only further describe the abstract idea itself. Therefore, claim 5 does not include features that amount to significantly more than that idea.
As per claim 6, the claim recites the additional limitation wherein the predetermined data structure is a sparse data structure that allows an interrupt service to read the first command and the child dependency data for the first command from a single cache line, features which only further describe the abstract idea itself. Therefore, claim 6 does not include features that amount to significantly more than that idea.
As per claim 7, the claim recites the additional limitations of sending a first ready command from the execution graph cache to the GPU, wherein the first ready command is a command that is stored in the execution graph cache and that has a wait count of zero; receiving a completion indication from the GPU upon completion of execution of the first ready command; reading child dependency data for the first ready command from the execution graph cache in response to receiving the completion indication; decrementing by a single unit, a wait count for each child command that is stored in the execution graph cache and that depends on the first ready command, based on the read child dependency data for the first ready command; and sending a ready child command that is stored in the execution graph cache and that depends on the first ready command to the GPU, wherein the wait count of the ready child command is zero 
As per claim 8, the claim recites the additional limitation wherein reading the child dependency data for the first ready command from the execution graph cache comprises: reading a row of an adjacency matrix stored in a single cache line of the execution graph cache, wherein the row comprises one or more bits, and wherein each set bit of the one or more bits indicates that a command corresponding to the set bit that is stored in the execution graph cache depends on the first ready command, features which only further describe the abstract idea itself. Therefore, claim 8 does not include features that amount to significantly more than that idea.
As per claim 9, the claim recites the additional limitation of inserting a subset of commands from among the plurality of commands into the execution graph cache based on a breadth-first search by wait count of the execution graph, wherein the execution graph is implemented as a directed acyclic graph (DAG), features which only further describe the abstract idea itself. Therefore, claim 9 does not include features that amount to significantly more than that idea.
As per claim 11, the claim recites the additional limitations to store the wait count for the first command into the execution graph cache; and store child dependency data for the first command into the execution graph cache, wherein the child dependency data identifies each child command that is stored in the execution graph cache and that depends on the first command, features which only further describe the abstract idea itself. Therefore, claim 11 does not include features that amount to significantly more than that idea.
As per claim 12, the claim recites the additional limitation wherein the first command and the child dependency data for the first command are stored in the execution graph cache in a 
As per claim 13, the claim recites the additional limitations to send a first ready command from the execution graph cache to the GPU, wherein the first ready command is a command that is stored in the execution graph cache and that has a wait count of zero; receive a completion indication from the GPU upon completion of execution of the first ready command; read child dependency data for the first ready command from the execution graph cache in response to receiving the completion indication; decrement by a single unit, a wait count for each child command that is stored in the execution graph cache and that depends on the first ready command, based on the read child dependency data for the first ready command; and send a ready child command that is stored in the execution graph cache and that depends on the first ready command to the GPU, wherein the wait count of the ready child command is zero as a result of the decrement, features which only further describe the abstract idea itself. Therefore, claim 13 does not include features that amount to significantly more than that idea.
As per claim 14, the claim recites the additional limitation to read a row of an adjacency matrix stored in a single cache line of the execution graph cache, wherein the row comprises one or more bits, and wherein each set bit of the one or more bits indicates that a command corresponding to the set bit that is stored in the execution graph cache depends on the first ready command, features which only further describe the abstract idea itself. Therefore, claim 14 does not include features that amount to significantly more than that idea.
As per claim 15, the claim recites the additional limitation to insert a subset of commands from among the plurality of commands into the execution graph cache based on a breadth-first 
As per claim 17, the claim recites the additional limitations to store the wait count for the first command into the execution graph cache; and store child dependency data for the first command into the execution graph cache, wherein the child dependency data identifies each child command that is stored in the execution graph cache and that depends on the first command, features which only further describe the abstract idea itself. Therefore, claim 17 does not include features that amount to significantly more than that idea.
As per claim 18, the claim recites the additional limitation wherein the first command and the child dependency data for the first command are stored in the execution graph cache in a predetermined data structure, and wherein the predetermined data structure is an adjacency matrix, features which only further describe the abstract idea itself. Therefore, claim 18 does not include features that amount to significantly more than that idea.
As per claim 19, the claim recites the additional limitations to send a first ready command from the execution graph cache to the GPU, wherein the first ready command is a command that is stored in the execution graph cache and that has a wait count of zero; receive a completion indication from the GPU upon completion of execution of the first ready command; read child dependency data for the first ready command from the execution graph cache in response to receiving the completion indication; decrement by a single unit, a wait count for each child command that is stored in the execution graph cache and that depends on the first ready command, based on the read child dependency data for the first ready command; and send a ready child command that is stored in the execution graph cache and that depends on the first 
As per claim 20, the claim recites the additional limitations to read a row of an adjacency matrix stored in a single cache line of the execution graph cache, wherein the row comprises one or more bits, and wherein each set bit of the one or more bits indicates that a command corresponding to the set bit that is stored in the execution graph cache depends on the first ready command, features which only further describe the abstract idea itself. Therefore, claim 20 does not include features that amount to significantly more than that idea.

Allowable Subject Matter
Claims 2-9, 11-15, and 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tye et al. (U.S. 2018/0349145) (Hereinafter Tye) in view of Ju, Dz-Ching (U.S. 6,260,190) (Hereinafter Ju).
As per claim 1, Tye discloses a method comprising: 
fetching a first command for execution on a graphics processing unit (GPU) (see for example Tye, this limitation is disclosed such that a GPU includes command processors for retrieving and executing packets, packets encoding respective individual commands; paragraph [0020]. Each command processor retrieves a packet [that encodes a command] to process (i.e. “fetching a first command for execution”); paragraph [0029]); 
determining dependency information for the first command, wherein the dependency information indicates a number of parent commands that the first command depends on (see for example Tye, this limitation is disclosed such that a continuation analysis task evaluates dependency logic for multiple dependent tasks. If multiple tasks are waiting for futures produced by a task, then a command processor enqueues the dependent tasks on specified queues depending on their distance from a final task, and optimizes the order in which the dependent tasks are enqueued by evaluating their distance from the last tasks in a task dependency graph; paragraph [0045]); 
determining a wait count for the first command based on the execution graph, wherein the wait count for the first command is the number of parent commands the first command depends on (see for example Tye, this limitation is disclosed such that distance of each dependent task from a final task (i.e. dependent tasks are parent commands of the final task) is evaluated; paragraph [0045]); 
determining whether each of the number of parent commands has completed execution on the GPU by determining whether the wait count for the first command is zero (see for example Tye, this limitation is disclosed such that if multiple tasks are waiting for futures produced by this task, then a command processor enqueues the dependent tasks on specified queues depending on their distance from a final task of the application; paragraph [0045]);  
determining whether each of the number of parent commands has been inserted into an execution graph cache (see for example Tye, this limitation is disclosed such that the dependent tasks are enqueued by evaluating the distance each dependent task is from the exit node. Further the continuation analysis task reads GPU counters and enqueue the dependent tasks depending on the cache locality of prior tasks; paragraph [0045]); and 
inserting the first command into the execution graph cache in response to determining that each of the number of parent commands has completed execution on the GPU or has been inserted into the execution graph cache (see for example Tye, this limitation is disclosed such that once the future variable is produced by the parent task, the child task waiting for the future can proceed; paragraph [0046]).
Tye does not explicitly teach inserting the first command into an execution graph, based, at least in part, on the determined dependency information for the first command, wherein the execution graph defines an order of execution for a plurality of commands, wherein the plurality of commands include the first command, and wherein the number of parent commands that the first command depends on are configured to be executed on the GPU before the first command is executed.
inserting the first command into an execution graph, based, at least in part, on the determined dependency information for the first command, wherein the execution graph defines an order of execution for a plurality of commands, wherein the plurality of commands include the first command, and wherein the number of parent commands that the first command depends on are configured to be executed on the GPU before the first command is executed (see for example Ju; this limitation is disclosed such that when a speculated instruction is inserted into program code, it is also added to a dependence directed acyclic graph (DAG) to represent the inserted instruction. The DAG further represents the speculative chains associated with the speculated instruction inserted into the DAG, including the instructions that precede the inserted instruction; col.3 line {38} – col.4 line {5}).
Tye in view of Ju is analogous art because they are from the same field of endeavor, scheduling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Tye by inserting instructions into a graph while considering preceding dependencies as taught by Ju because it would enhance the teaching of Tue with an effective means of addressing and correcting errors that result from cascading effects of execution of instructions with interdependencies (as suggested by Ju, see for example col.3 line {38} – col.4 line {5}).
Regarding claim 10, it is a medium claim having similar limitations cited in claim 1.    Thus, claim 10 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 16, it is a system claim having similar limitations cited in claim 1.    Thus, claim 16 is also rejected under the same rationales as cited in the rejection of claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Inagaki et al. (U.S.2002/0056078) discloses optimizing a program by analyzing a target program and generating a graph showing the dependencies of operations in the program; paragraph [0038].
Islam et al. (U.S. 2019/0213146) there is a computing system having an input/output (I/O) device including a plurality of counters, each counter operating as one of a completion counter and a trigger counter, a processing device; and a memory device. The memory device stores instructions that, in response to execution by the processing device, cause the processing device to represent a plurality of triggered operations of collective communication for high-performance computing executable by the I/O device as a directed acyclic graph stored in the memory device, with triggered operations represented as vertices of the directed acyclic graph and dependencies between triggered operations represented as edges of the directed acyclic graph; traverse the directed acyclic graph using a first process to identify and mark vertices that can share a completion counter; and traverse the directed acyclic graph using a second process to assign a completion counter and a trigger counter for each vertex; Abstract.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174.  The examiner can normally be reached on Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN R LABUD/            Examiner, Art Unit 2196